Citation Nr: 0330131	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for service-
connected irritable bowel syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty in the Army Air Corps 
during World War II.  He was a prisoner of war (POW) of the 
German government in March and April 1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in April 2003.  
Unfortunately, the tape of that hearing was inaudible and a 
transcription could not be obtained.  In September 2003, the 
Board notified the veteran of this situation and advised him 
of his right to another hearing.  See 38 C.F.R. § 20.717 
(2003).  In October 2003, he responded by stating that he did 
not want another hearing and desired the Board to consider 
his case based on the evidence of record.


FINDING OF FACT

The veteran's irritable bowel syndrome is severe in nature, 
as manifested by more or less constant abdominal distress 
(excessive urgency to defecate, loose stools, and occasional 
inability to control bowel movements).


CONCLUSION OF LAW

The veteran's irritable bowel syndrome is 30 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Code 
7319 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected gastrointestinal disorder, 
which is currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in March 2003 advising him of the provisions relating to the 
VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorder at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  
Also, the record shows that the veteran was notified of the 
relevant law and regulations governing entitlement to an 
increased rating for his irritable bowel syndrome disability 
in the statement of the case and supplemental statement of 
the case furnished to him in connection with this appeal.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because these regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).

The Board notes that, even though the March 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Although this one year period has yet to 
expire, the veteran indicated in his October 2003 reply to 
the Board's letter regarding his videoconference hearing that 
he did not want another hearing and desired for the Board to 
proceed with a decision on his claim.  The Board construes 
his statement as expressing that he does not have any 
additional evidence or argument to submit and desires instead 
that his case be forwarded to the Board for a decision on the 
merits, particularly, in light of his recent award of the 
total rating.  The Board therefore concludes that the VCAA 
notification letter sent to the veteran in March 2003 is 
legally sufficient for purposes of this claim on appeal.  The 
letter sent to the veteran expressly notified him that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is inapplicable to the specific circumstances of 
this case.  The Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the 
Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, as noted above, the veteran has essentially 
indicated that he has no additional evidence to submit and 
desires that the Board proceed with a review of his appeal.  
It therefore appears that VA has all the information needed 
to decide the case and it would be quite pointless to require 
VA and the veteran to wait any longer to adjudicate this 
appeal when it is clear that no additional evidence is 
forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case, 
since the veteran was specifically informed of the one year 
period in which to submit additional evidence under the VCAA.  
It is clear that the claimant has nothing further to submit, 
the adjudication of his claim by the Board at this time will 
proceed.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim seeking an increased rating for his 
irritable bowel syndrome, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  The record shows that the veteran 
has been afforded VA compensation examinations in connection 
with this appeal, which will be described below.  It further 
appears all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony, 
see 38 C.F.R. § 3.103 (2003), and the record shows that he 
testified at a hearing held in April 2003 before the 
undersigned Veterans Law Judge.  Although a transcript of 
this hearing could not be produced, the undersigned generally 
recalls the veteran's testimony concerning the severity of 
his disability and will take his testimony into consideration 
in deciding this case.  The Board will accordingly move on to 
a discussion of the veteran's claim.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.  See also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria - irritable colon syndrome

The schedular criteria provide a noncompensable (zero 
percent) rating for mild irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) as manifested by disturbances 
of bowel function with occasional episodes of abdominal 
distress.  The next higher evaluation, 10 percent, is 
warranted for moderate irritable colon syndrome as manifested 
by frequent episodes of bowel disturbance with abdominal 
distress; "severe" irritable colon syndrome is rated 30 
percent disabling, which represents the maximum schedular 
rating, when the symptoms are manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2003).

Words such as "slight," "mild", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual Background

On April 14, 2000, the veteran contacted a Veterans Service 
Officer at the RO by telephone and requested consideration of 
an informal claim of service connection for a "bowel 
condition".  See Report of Contact, VA Form 119, dated April 
14, 2000.  Thereafter, on May 1, 2000, the RO received the 
veteran's formal claim for this disability.

In a rating decision dated in August 2001, the RO granted 
service connection for irritable bowel syndrome based on POW 
presumptions.  See 38 C.F.R. § 3.309 (2003).  A 10 percent 
disability rating was assigned under Diagnostic Code 7319, 
effective from the date of receipt of the informal claim, 
April 14, 2000.  
See 38 C.F.R. § 3.155(a) (2003) [if formal claim is received 
within a year from the date of informal claim, it will be 
considered filed as of date of receipt of the informal 
claim].  The veteran has perfected an appeal as to the level 
of disability for his irritable bowel syndrome.

The veteran contends that his irritable bowel syndrome 
warrants a higher rating than that which has been assigned.  
In his notice of disagreement dated March 29, 2002, he stated 
that his bowel condition forces him to regulate his 
activities to the extent that he cannot travel with his wife 
as a spouse normally would.  Specifically, he indicated that 
the need to use a restroom comes upon him "instantly" and 
therefore, he has to stay close to areas with restrooms.  He 
added that this factor prevents him from comfortably 
traveling using public transportation.

In his Form 9 substantive appeal filed in October 2002, the 
veteran reiterated the limitations he faces with respect to 
using public transportation, and he added that when the urge 
to defecate comes, it is not possible for him to wait for 
even a few minutes.  Regarding his bowel movements, the 
veteran stated that he experiences loss of control of his 
bowels as frequently as three times per week.  He stated that 
increasing his physical activities exacerbates this problem, 
for example, he indicated how he had to give up his walks 
along the highway for exercise because of fear of soiling 
himself.  The veteran added that his church had asked him 
usher, but he had to decline for fear of the same problem.  
The veteran acknowledged how his condition was more easily 
controlled because he lived on a farm out in the country, but 
he stated that he would have even more problems if he were 
living in a town or city.  He also acknowledged how his 
condition would in his estimation be more severe if it were 
not for the fact that he controlled his diet (both liquid and 
solid foods).

The medical evidence of record includes reports of VA 
compensation examinations conducted in June 2000 and November 
2002, VA outpatient treatment reports dated in 2000-02 and a 
report dated in July 2002 from a Dr. J. H., D.O.

The June 2000 VA examination report indicated that the 
veteran had recurrent incontinence of the stool, based on his 
reported symptoms of excessive urgency upon defecation and 
inability to hold the urge to defecate, causing him to on 
occasion soil his undergarments.  The veteran related how 
this problem was socially embarrassing for him and how it 
made it difficult to go out in public.

The July 2002 report from Dr. J. H. indicated that the 
veteran was then having problems with diarrhea for the past 
three days.  He described to Dr. J. H. how this condition was 
causing him to get up during the night and giving him 
abdominal cramps.  He also told this doctor how he had a 
history of loose stools and was wondering what he could do 
about it.  Dr. J. H. diagnosed diarrhea and gastroenteritis 
and recommended increasing his Lomotil to 2mg, four times per 
day.

The November 2002 VA examination report indicated that the 
veteran had irritable bowel syndrome based on his accounts of 
intermittent constipation and loose bowel movements.  He 
related his history of gastroenteritis in July 2002 (as 
described above) and indicated that since that time he has 
continued to experience fecal incontinence, usually with loss 
of control of his bowels upon feeling the urge to defecate.

VA outpatient treatment reports dated 2000-02 described 
various occasions when the veteran was seen for his bowel 
problems, to include a report dated in February 2000, which 
noted his history of alternating stool consistency; a report 
dated in February 2001, which noted a history of longstanding 
stool incontinence occurring 2-3 times a week; a report dated 
in September 2001, which noted an identical medical history 
as reported in February 2001; a report dated in March 2002, 
which noted the same history and added that the veteran had 
had a bowel movement in his pants; and, a report dated in 
September 2002, which also stated that he had longstanding 
stool incontinence occurring 2-3 times per week.

In addition to the above, the Board notes that the report of 
a VA cold injuries compensation examination conducted in 
April 2003 was associated with the file in May 2003 as a 
direct submission to the Board.  This examination was 
conducted in connection with unrelated POW claims, but the 
Board observes that it included a description of the problems 
the veteran continued to have with fecal incontinence and 
loose stools, which worsened after meals or when he increased 
his activities.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board finds that 38 C.F.R. § 4.114, 
Diagnostic Code 7319 [irritable colon syndrome] is the most 
appropriate rating criteria under which to evaluate the 
veteran's disability.  The Board has not identified any more 
appropriate diagnostic code, and the veteran has suggested 
none.

Discussion

As noted above, a higher disability rating for "severe" 
irritable bowel syndrome may be assigned when the symptoms 
are manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

In this case, the Board does not believe that the veteran's 
irritable bowel syndrome is adequately evaluated as 10 
percent disabling.  His written contentions of record, as 
well as his hearing testimony as recalled by the undersigned, 
persuades the Board that his condition is more disabling than 
the current 10 percent rating.  While all of the specific 
criteria for the 30 percent rating under Code 7319 are not 
clinically documented, the Board nevertheless finds that the 
medical evidence dating from 2000 to the present clearly 
documents "more or less constant abdominal distress".  In 
the Board's reading of the evidence, the veteran's abdominal 
distress, as manifested by excessive urgency to defecate, 
loose stools, and occasional inability to control bowel 
movements, is causing him problems to such an extent that his 
condition may fairly be described as "severe".  See e.g. 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [criteria set 
forth in the rating schedule do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  

In short, taking into consideration the evidentiary record, 
the Board concludes that the overall disability picture more 
nearly approximates the criteria for a 30 percent rating 
under Code 7319.  See 38 C.F.R. § 4.7 (2003).

Fenderson considerations

As discussed above, under Fenderson, staged ratings may be 
assigned for various periods of time if such are warranted.  
In this case, the medical and other evidence shows that the 
veteran's problems with "more or less constant abdominal 
distress" have remained essentially unchanged throughout the 
entire period in question, that is from April 14, 2000 to the 
present; therefore, the 30 percent rating now awarded by the 
Board will be granted effective from the date of claim.

Conclusion

In summary, for the reasons shown above the Board finds that, 
the criteria for the maximum schedular rating of 30 percent 
under Diagnostic Code 7319 for the entire period in question 
have been met.  The benefit sought on appeal is accordingly 
allowed.





CONTINUED ON NEXT PAGE



ORDER

An increased rating of 30 percent is granted for the 
veteran's service-connected irritable bowel syndrome, 
effective from the date of claim, April 14, 2000, subject to 
the law and regulations controlling the award of monetary 
benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



